Citation Nr: 0119484	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1969 to June 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In an August 1999 substantive appeal, the appellant requested 
a hearing before a traveling Member of the Board.  
38 U.S.C.A. § 7107(c) (West Supp. 2001).  A hearing was 
scheduled for May 7, 2001 at the RO.  The appellant did not 
report for the hearing.  


REMAND

Service connection for PTSD requires (a) medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
(b) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (c) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone could establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the well-grounded-claim requirement, enhanced VA's 
duty to notify a claimant of information and evidence 
necessary to substantiate a claim, and redefined VA's duty to 
assist.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  

The Board has identified assistance that is required to 
assist the appellant.  The record includes some, but very 
few, service personnel records concerning his activities in 
Vietnam.  Those documents include a copy of a citation for a 
decoration and four pages of a Air Force (AF) Form 7, Airman 
Military Record, which cover the period from August 1969 to 
March 1970.  As noted on his Department of Defense (DD) Form 
214, Report of Transfer or Discharge, the appellant served 
until June 1972, more than two years later, and had more than 
one year and seven months of foreign service.  The appellant 
stated that he served two tours in Vietnam, from January 1970 
to January 1971 and from August 1971 to June 1972.  The AF 
Form 7 indicated that the appellant arrived in Vietnam in 
January 1970 and last indicated any activity two months later 
in March 1970, leaving approximately one year and five months 
service in Vietnam unaccounted for.  In addition, the 
appellant stated in his December 1997 statements that he had 
been involved with the military justice system, including an 
Article 15 disciplinary action.  On remand, the RO must 
ensure that the record includes complete service personnel 
records concerning the appellant.  

A review of the available service medical records indicates 
that the appellant was treated during service on April 21 and 
May 16, 1972 at the 377th U.S. Air Force Dispensary, on April 
24, 1972 at the U.S. Air Force Hospital at Clark Air Force 
Base, and on May 17, 1972 at the 3rd Army Field Hospital.  
The record includes service clinical records concerning the 
April 21, 1972 and May 16, 1972 treatment at the 377th U.S. 
Air Force Dispensary and hospitalization in April 1972 at 
Clark Air Force Base.  It does not include any service 
medical records concerning treatment in May 1972 at the 3rd 
Army Field Hospital.  On remand, the RO is to request these 
service clinical records.  

As for the appellant's alleged stressors, he stated in 
December 1997 statements and to a VA psychiatric examiner in 
January 1998 that he had several claimed stressors, including 
witnessing a man killed when a jeep exploded on April 9, 1972 
about 30 yards from him, teenagers attacking him in Saigon, 
and drinking an unknown liquid into which someone had placed 
some form of chemical or drug that caused him to urinate 
blood and almost lose a kidney.  

The appellant has not alleged that any of his stressors 
occurred during combat, specifically noting that the jeep 
incident occurred in a non-battle situation and in a downtown 
area.  Ask him to provide any further specific information as 
to his alleged stressors that he is able to remember, to 
include the names and units of any others involved, the dates 
of the occurrences, whether and to whom any reports were 
made, and so on.  Thereafter, make a determination as to 
whether the veteran is a veteran of combat, and, if so, 
whether any of his stressors are combat-related.  

If the veteran is able to provide further details, it may be 
necessary to utilize the assistance of the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
to attempt to verify the stressors.  Thereafter, the RO 
should make a specific determination as to which stressor(s) 
are verified; and , if appropriate, have the appellant 
examined by a VA psychiatrist to determine the nature and 
etiology of any current psychiatric diagnoses.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  In conjunction with the development 
required herein, the RO must ensure that 
all notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001). 

2.  Contact the appropriate records 
depository and obtain copies of the 
appellant's complete service personnel 
file.  Request copies of service hospital 
and/or clinical records prepared in May 
1972 at the 3rd Army Field Hospital 
relevant to the appellant's care.  All 
documents obtained must be associated 
with the claims file.  

3.  Determine whether any of the 
appellant's alleged stressors is related 
to combat and whether the appellant, 
based on the evidence of record, engaged 
in combat.  If he engaged in combat, any 
stressor related to combat must be taken 
as established, absent evidence to the 
contrary.  The RO's attention is directed 
to the law cited above and to VAOPGCPREC 
12-99.  

4.  If the RO determines that the 
appellant was not engaged in combat, or 
that none of his stressors is related to 
combat, then request that the appellant 
provide, within a reasonable time, 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  The 
appellant should be notified of the 
importance of this information as it 
pertains to the outcome of his claim.  

5.  Thereafter, if the appellant provides 
sufficient identifying information to 
warrant further inquiry, prepare a 
summary of the claimed stressor(s) based 
on a review of all pertinent documents.  
Send this summary, and any supporting 
document regarding the claimed 
stressor(s), to USASCRUR, at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  Ask USASCRUR to verify the 
occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein. 

6.  After the above is accomplished, make 
a specific determination, based on the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of 
stressor(s), the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

7.  Only if the RO determines that the 
record establishes the existence of 
stressor(s), then afford the appellant a 
VA psychiatric examination to determine 
the nature and etiology of all 
psychiatric disorders found present.  The 
RO must specify for the examiner the 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the established in-
service stressors found to be sufficient 
to produce PTSD by the examiner.  The 
examination report should include the 
rationale for all opinions expressed.  
All necessary special studies, to include 
psychological testing and evaluation, 
should be accomplished.  

8.  If the appellant fails to report for 
the scheduled examination, the RO should 
give him an opportunity to show good 
cause as to why he failed to appear.  The 
RO should review any submission from the 
appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(a)  If the RO determines that good 
cause was not shown, the RO should 
then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim.  

(b)  If the RO determines that good 
cause was shown, then the RO should 
reschedule the examination.  

9.  When the above development has been 
completed, the RO should review the 
record to ensure it complies with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1999).  

10.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


